Citation Nr: 0414595	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  96-00 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for residuals of a left knee injury.

2.  Entitlement to an initial evaluation in excess of 
10 percent for lumbar disc disease with history of 
laminectomy prior to June 23, 1998.

3.  Entitlement to an initial evaluation in excess of 
20 percent for lumbar disc disease with history of 
laminectomy as of June 23, 1998.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to May 
1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  The RO granted service connection for 
residuals of a left knee injury and lumbar disc disease with 
history of laminectomy and assigned each a 10 percent 
evaluation.  Jurisdiction of the case has since been 
transferred to the VA Philadelphia, Pennsylvania, Regional 
Office and Insurance Center (RO).  

In December 1998, the veteran testified at a personal hearing 
before a Veterans Law Judge.  In May 2003, the Board informed 
the veteran that the Veterans Law Judge who had conducted his 
December 1998 hearing was no longer employed at the Board and 
provided him with an opportunity to have another hearing.  
The veteran requested another hearing, and one was held 
before the undersigned Veterans Law Judge in July 2003.  A 
transcript of that hearing has been associated with the 
claims file.

The issue of entitlement to an initial evaluation in excess 
of 20 percent as of June 23, 1998, for lumbar disc disease 
with history of laminectomy is addressed in the remand 
portion of this decision.  Such issue is remanded to the RO 
via the Appeals Management Center, in Washington, D.C.  VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  Residuals of a left knee injury are manifested by 
arthritis and limitation of flexion.

2.  Residuals of a left knee injury are manifested by no more 
than slight lateral instability.

3.  Prior to June 23, 1998, lumbar disc disease with history 
of laminectomy was manifested by no more than mild limitation 
of motion with pain; there were no neurological deficits.


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent evaluation for 
residuals of a left knee injury, based upon limitation of 
motion and arthritis, have been met.  38 U.S.C.A. §§ 1155; 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5260 (2003).

2.  The criteria for an initial evaluation in excess of 
10 percent for residuals of a left knee injury, based upon 
lateral instability, have not been met.  38 U.S.C.A. §§ 1155; 
5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 
5257 (2003).

3.  The criteria for an initial evaluation in excess of 
10 percent prior to June 23, 1998, for lumbar disc disease 
with history of laminectomy have not been met.  38 U.S.C.A. 
§§ 1155; 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5293 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims for increased evaluations by means of the January 2002 
letter and by the discussions in the May 1995 rating 
decision, the October 1995 statement of the case, and the 
January 1997 and September 2002 supplemental statements of 
the case.  In the January 2002 letter, the RO stated that to 
establish entitlement to a higher evaluation, the evidence 
must show increased symptomatology, which was usually shown 
by objective medical evidence or symptoms that can be 
observed and supported by medical evidence.

As to the claim for an increased evaluation for the knee, in 
the May 1995 rating decision, the RO stated that to warrant 
an evaluation in excess of 10 percent, the evidence would 
need to show more severe limitation of motion, instability, 
or ankylosis.  In the October 1995 statement of the case, the 
RO provided the veteran with the applicable Diagnostic Codes 
that address the knee.  The veteran was informed that in 
order to warrant an evaluation in excess of 10 percent for 
the knee, the evidence would need to show: moderate 
instability; dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion; limitation of 
flexion to 30 degrees; or limitation of extension to 
15 degrees.  These findings were reiterated in the 
supplemental statements of the case.  Thus, the veteran was 
informed that the evidence necessary to substantiate his 
claim for an initial evaluation in excess of 10 percent for 
the left knee would be evidence showing moderate instability; 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion; limitation of flexion to 
30 degrees; or limitation of extension to 15 degrees.

As to the claim for an increased evaluation for the low back, 
in the May 1995 rating decision, the RO stated that there 
must be evidence of muscle spasm and neurological 
involvement.  In the October 1995 statement of the case, the 
RO provided the veteran with the applicable Diagnostic Codes 
that address the lumbar spine.  The veteran was informed that 
in order to warrant an evaluation in excess of 10 percent for 
the low back, the evidence needed to show moderate 
degenerative disc disease with recurrent attacks or moderate 
limitation of motion.  Thus, the veteran was informed that 
the evidence necessary to substantiate his claim for an 
initial evaluation in excess of 10 percent for the lumbar 
spine would be evidence showing moderate degenerative disc 
disease with recurrent attacks or moderate limitation of 
motion of the lumbar spine.  

Based on the above, the Board finds that VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed. 

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
January 2002 letter, the RO informed the veteran that it must 
make reasonable efforts to help him get evidence necessary to 
support his claim, such as medical records, employment 
records, or records from other federal agencies.  The RO 
noted that he must give VA enough information about these 
records so that it could request them from the person or 
agency that had them.  It further noted that it was the 
veteran's responsibility to make sure these records were 
received by VA.  The RO asked the veteran to provide the name 
of the person, agency, or company who had relevant records, 
the address, and the approximate time frame covered by the 
records and to complete the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to VA, so 
that VA could request those records.  The RO noted that the 
veteran could submit those records himself.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Here, the RO obtained the veteran's service medical 
records.  The RO also obtained the VA treatment records from 
the Miami, Florida, VA Medical Center, dated from 1996 to 
1998.  The veteran has not indicated the existence of any 
additional records that would aid in substantiating the 
claims.  Finally, the veteran has been provided with several 
examinations in connection with his claims for increased 
evaluations.  

The Board notes that the United States Court of Appeals for 
Veteran Claims' (Court) decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In the present case, the rating decision which is currently 
on appeal was issued in May 1995, although it must be noted 
that such rating decision granted service connection for the 
left knee and low back.  It was in the October 1995 statement 
of the case that the AOJ denied initial evaluations in excess 
of 10 percent for the left knee and low back.  Only after 
that action was promulgated did the AOJ, in the January 2002 
letter, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence 
will be obtained by VA.  Because the VCAA notice in this case 
was not provided to the veteran prior to the AOJ adjudication 
which denied increased evaluations, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  While the Court did not 
address whether, and, if so, how, the Secretary can properly 
cure a defect in the timing of the notice, it did leave open 
the possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error").  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in January 2002 was 
not given prior to the first AOJ adjudication of the claims, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Following the 
letter, the veteran was provided with 60 days to submit 
additional evidence.  He submitted no additional evidence.  
The RO subsequently issued a supplemental statement of the 
case in September 2002, which provided him another 60 days to 
submit additional evidence, which he did not.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.

Also, in the Pelegrini decision, the Court held, in part, 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the January 2002 letter that was 
provided to the veteran did not contain the exact wording of 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  Specifically, he was 
provided two VCAA letters regarding his claims for increased 
evaluations-one in January 2002 and one in November 2002.  
While the January  2002 letter does not contain the "magic 
words," it is clear from this letters that the RO was asking 
for any records that related to the veteran's claims.  The RO 
stated in both letters, "[S]end us the evidence we need as 
soon as possible."  The Board finds that in this case, each 
of the four content requirements of a VCAA notice has been 
fully satisfied, and that any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  38 C.F.R. § 20.1102.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

The service medical records show that in July 1991, the 
veteran reported having low back pain for five to six months.  
He stated that his back problem began four years prior when 
his "back gave out," but denied any trauma to that area.  
He reported he was treated by a local chiropractor at that 
time.  The veteran stated that the pain had become 
progressively more severe.  He was subsequently diagnosed 
with degenerative disc disease.  As to his left knee, the 
records show that he sustained an injury to his left knee on 
a scuttle in August 1991.  His knee pain progressed from that 
time, and he was diagnosed with a meniscal tear.  

In February 1992, physical examination of the spine revealed 
mid-thoracic paraspinous tenderness and some mild pain with 
flexion of the lumbar spine.  It was noted that other than 
flexion, range of motion of the lumbar spine was "full."  
Neurologic examination was "entirely unremarkable."  Motor 
strength was 5/5 throughout.  Sensory examination was intact 
to pin prick.  Deep tendon reflexes in the knees and ankles 
were 2+ with downgoing toes.  There was a persistent back 
pain.  The medical board stated that a work-up had been done 
for the lumbar spine, including a magnetic resonance image 
(MRI) and bone scan, which had been "unrevealing."  It 
noted that the veteran's back pain had not improved despite 
conservative therapy.  It further noted that the veteran had 
problems with his left knee, to include instability, which 
had required bracing.  The medical board determined that 
these medical conditions interfered with the reasonable 
performance of assigned duties and referred the veteran's 
case to the Physical Evaluation Board for "fitness for duty 
determination."  The veteran was subsequently discharged 
from service in May 1992.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluations that 
were assigned following the grant of service connection for 
residuals of a left knee injury and lumbar disc disease with 
history of laminectomy.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The Court has observed that in the 
latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Residuals of a left knee injury

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
impairment of a knee, a 20 percent evaluation is assigned for 
moderate impairment of a knee and a 30 percent evaluation is 
assigned for severe impairment of a knee as measured by the 
degree of recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2003). 

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II 
(2003).  Under Diagnostic Code 5260, flexion of the leg 
limited to 60 degrees warrants a noncompensable evaluation; 
flexion limited to 45 degrees warrants a 10 percent 
evaluation; flexion limited to 30 degrees warrants a 
20 percent rating; and flexion limited to 15 degrees warrants 
a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2003). 

Under Diagnostic Code 5261, knee extension limited to 
5 degrees warrants a noncompensable evaluation; extension 
limited to 10 degrees warrants a 10 percent evaluation; 
extension limited to 15 degrees warrants a 20 percent 
evaluation; extension limited to 20 degrees warrants a 
30 percent evaluation; extension limited to 30 degrees 
warrants a 40 percent evaluation; and extension limited to 
45 degrees warrants a 50 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2002).

Under 38 C.F.R. § 4.59 (2003), it states that the intent of 
the Rating Schedule is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  It 
further states that it is the intent to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
evaluation for the joint.  Id.

The veteran's service-connected residuals of a left knee 
injury are evaluated under Diagnostic Code 5257, which 
contemplates lateral instability and subluxation of the knee 
joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The 
current evaluation assigned to the service-connected 
disability is 10 percent.  

1.  Limitation of motion

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a grant of a separate 
10 percent evaluation for limitation of motion of the left 
knee with both periarticular pathology productive of painful 
motion and arthritis.  

The Board notes that limitation of motion and instability of 
the knee are two, separate disabilities.  A veteran can be 
rated separately under limitation of motion of the knee and 
instability.  See VAOGCPREC 23-97 (July 1, 1997) (when a 
claimant has arthritis and is rated under instability of the 
knee, those two disabilities may be rated separately under 38 
C.F.R. §§ 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic 
Code 5257); see also VAOPGCPREC 9-98 (August 14, 1998).  
Here, the veteran's limitation of motion reported at the time 
of the April 1995 VA examination was 0 to 90 degrees.  The 
veteran reported having pain in his knee and feeling that his 
knee was weak.  He stated he had problems squatting and 
limped at times from his knee.  The examiner stated that 
there was no swelling in the left knee and determined that 
the anterior cruciate ligament tear was "repaired."  In 
August 2002, the examiner stated the veteran's range of 
motion of the left knee was from 0 to 125 degrees.  He noted 
that on repeated motion, the veteran lost an additional 
10 degrees of flexion.  The examiner diagnosed left knee 
internal derangement, anterior cruciate ligament tear, status 
post anterior cruciate ligament reconstruction with residual 
pain and stiffness.  X-rays taken at that time of the left 
knee showed arthritis.

The Board finds that the above-described clinical findings 
establish that the veteran has periarticular pathology 
productive of painful motion in the left knee and arthritis 
warranting a separate 10 percent evaluation for that knee.  
See 38 C.F.R. § 4.59; Ferguson v. Derwinski, 1 Vet. App. 428 
(1991); Martin v. Derwinski, 1 Vet. App. 411 (1991).  

The Board must now consider whether a separate initial 
evaluation in excess of 10 percent, based upon painful 
motion, is warranted and finds that the preponderance of the 
evidence is against such a finding.  The Board notes that the 
veteran's range of motion has been shown to be, at worst, 
0 degrees to 90 degrees.  Thus, the veteran has full 
extension and no more than slight limitation of flexion.  See 
38 C.F.R. § 4.71, Plate II.  The veteran's limitation of 
flexion does not warrant a compensable evaluation under 
Diagnostic Code 5260, and therefore the veteran's service-
connected residuals of a left knee injury warrant no more 
than a separately assigned 10 percent evaluation.

Additionally, the Board finds that a separately-assigned 
evaluation in excess of 10 percent for the right knee is not 
warranted based on either actual limitation of motion or the 
functional equivalent of limitation of motion due to less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. 
§§ 4.40, 4.45).  At the time of the April 1995 examination, 
the veteran reported weakness and having problems squatting.  
The examiner found no swelling in the left knee, but noted 
the veteran complained of pain around the entire knee.  His 
range of motion at that time was from 0 to 90 degrees.  At 
the December 1996 RO hearing, the veteran stated he had not 
received treatment for his left knee but that it was getting 
worse.  He added that it was painful to bend his knee, and he 
could no longer crawl on his knee.  He stated that the knee 
was painful all the time.  At the December 1998 Board 
hearing, the veteran testified that he was in constant pain, 
but that he did not take pain medication.  He also stated his 
knee felt unstable.  At the time of the August 2002 
examination, there was no swelling, redness, or effusion.  
Active range of motion was from 0 to 125 degrees.  The 
examiner noted that the veteran lost an additional 10 degrees 
of flexion on repeated motion.  At the July 2003 Board 
hearing, the veteran testified that his left knee was not 
getting better and that his knee was worse in the mornings.  
He stated his knee would lock up on him.

Thus, the veteran's limitation of motion has been, at worst, 
0 to 90 degrees.  As stated above, such limitation of flexion 
would not warrant a compensable evaluation.  The veteran's 
range of motion in August 2002 was better than it was back in 
April 1995.  In the August 2002 examination report, the 
examiner stated that on repeated use, the veteran lost an 
additional 10 degrees of flexion, which would indicate that 
the veteran's flexion would be limited to 115 degrees with 
repeated use.  Such limitation is not compensable under 
Diagnostic Code 5260.  In order to warrant an evaluation in 
excess of 10 percent for limitation of flexion, there must be 
the actual or functional equivalent of limitation of flexion 
to 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Again, the veteran's limitation of flexion has been no less 
than 90 degrees.  Even if the Board applied the loss of 
10 degrees of flexion on repeated use to that range, a 
compensable evaluation under Diagnostic Code 5260 would still 
not be warranted.  It is for these reasons that the Board 
finds that the preponderance of the evidence is against a 
finding that the service-connected residuals of a left knee 
injury are any more than 10 percent disabling even taking 
into consideration limitation of motion due to less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  

The veteran is competent to report his symptoms.  To the 
extent that he asserted that he warranted more than the 
current 10 percent evaluation assigned to his left knee, he 
is correct, and the Board has granted him a separate 
10 percent evaluation based upon limitation of motion and 
arthritis with periarticular pathology productive of painful 
motion.  Taking the veteran's contentions and testimony into 
account and the medical findings, a separately-assigned 
evaluation in excess of 10 percent is not warranted based 
upon arthritis and limitation of motion.  To this extent, the 
preponderance of the evidence is against his claim, and there 
is no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.

The Board finds no basis upon which to predicate assignment 
of "staged" ratings pursuant to Fenderson, supra for the 
residuals of a left knee injury based upon limitation of 
motion and arthritis.

2.  Instability

The Board has carefully reviewed the evidence of record and 
finds the preponderance of the evidence is against an initial 
evaluation in excess of 10 percent based upon instability of 
the left knee.  The service medical records clearly show that 
the veteran had instability in his left knee.  The April 1995 
examination report did not show clinical findings of 
instability.  The August 2002 examination report shows that 
the veteran denied using a brace for his knee and could walk 
up to a mile without much problem.  He reported having pain 
in his knee at night and denied history of recurrent 
dislocation or subluxation.  The examiner stated the veteran 
walked unaided without a limp.  He stated the veteran had 
grade I anterior instability on Lachman's and anterior drawer 
tests.  At December 1998 and July 2003 hearings, the veteran 
testified that his knee felt unstable.  The Board finds that 
the above-described findings are indicative of no more than 
slight instability of the left knee and thus are no more than 
10 percent disabling based upon instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  A finding of grade I anterior 
instability is not indicative of any more than mild 
instability.  

Additionally, the Board has considered the veteran's claim 
for an evaluation in excess of 10 percent based upon 
instability under DeLuca, 8 Vet. App. 202; however, 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, and thus 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply to this part of the veteran's claim.  
Johnson v. Brown, 9 Vet. App 7, 11 (1996) (holding that 
Diagnostic Code 5257 is not predicated on loss of range of 
motion and thus 38 C.F.R. §§ 4.40 and 4.45 are not applicable 
to a disability rated under that Diagnostic Code).  
Therefore, the Board has not considered DeLuca in determining 
whether an evaluation in excess of 10 percent, based upon 
instability, is warranted for the left knee.  

The veteran is competent to report his symptoms, and the 
Board finds that even accepting the veteran's report of 
symptoms, no more than a 10 percent evaluation is warranted 
based upon instability.  The veteran does not use a knee 
brace or an assistive device when he walks.  He underwent 
repair of an anterior cruciate ligament tear, which was noted 
to be "repaired" in the April 1995 examination report.  
Additionally, in the August 2002 examination report, the 
examiner stated the veteran's anterior instability was a 
"grade I," which indicates no more than mild instability of 
the left knee.  To this extent, the preponderance of the 
evidence is against his claim for an initial evaluation in 
excess of 10 percent for the left knee based upon 
instability, and there is no doubt to be resolved.  Gilbert, 
1 Vet. App. at 55.

The Board finds no basis upon which to predicate assignment 
of "staged" ratings pursuant to Fenderson, supra for the 
residuals of a left knee injury based upon instability.
3.  Scar

The Board notes that the veteran has a residual scar from 
knee surgery to his left knee and must consider whether a 
separate evaluation is warranted for the scar.  During the 
pendency of this appeal, changes were made in August 2002 to 
the Schedule for Rating Disabilities for skin disorders.  
However, here, the changes made were not substantive in 
regard to the facts in this case.  

The Board does not find that a separate evaluation is needed 
for the residual scar on the left knee.  Each time the 
veteran has been examined since the knee surgery, no examiner 
has stated that there are any symptoms related to the scar.  
Specifically, in the April 1995 examination report, the 
examiner simply noted that the veteran had a scar on the left 
knee.  In the August 2002 examination report, the examiner 
stated that the scar was well healed and measured eight 
centimeters.  The veteran has not reported complaints of any 
pain related to the scar, to include testimony he provided in 
December 1996, December 1998, and July 2003 hearings.  

Based on the above-described findings by medical 
professionals and the lack of complaints by the veteran, the 
preponderance of the evidence is against a finding that a 
separate, compensable evaluation for the scar is warranted, 
whether the prior or the amended criteria are applied.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2001) 
(A 10 percent disability evaluation is warranted for a 
superficial scar which is poorly nourished and has repeated 
ulcerations, which is tender and painful on objective 
demonstration, or limits the function of the body part 
affected); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (2003) (A 10 percent disability evaluation is warranted 
for a scar which is superficial and unstable, superficial and 
painful on examination, or one which limits the part 
affected).

4.  Extraschedular consideration

The Board notes that it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. § 
3.321(b)(1) (2003) is in order for the service-connected 
residuals of a left knee injury.  The RO addressed this issue 
in the September 2002 supplemental statement of the case.  
The Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  Id.  In the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2003), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 10 percent evaluation for 
instability of the left knee and the newly granted 10 percent 
for limitation of motion of the left knee are clearly 
contemplated in the Schedule and that the veteran's service-
connected disability is not exceptional nor unusual such as 
to preclude the use of the regular rating criteria.  
Combining the veteran's evaluations for the left knee, he has 
a 20 percent evaluation, which contemplates a moderate knee 
disability.  The Board finds that based upon the clinical 
findings in the medical records and the veteran's testimony, 
his left knee is no more than moderately disabling.

The Board is aware that the veteran has stated that he owns 
his own cabinet-making business and that he has lost money 
because of his service-connected disabilities.  The Schedule 
contemplates the average impairment in earning capacity in 
civil occupations resulting from disability, and this does 
not mean that only one civil occupation is considered.  The 
veteran does not walk with an assistive device, and he does 
not use a brace.  His range of motion would not warrant a 
compensable evaluation under the rating schedule, and his 
instability has been described as "grade I."  The Board 
does not find that the veteran's service-connected left knee 
disorder would prevent him from working in a civil occupation 
that allows him to sit for long periods of time.  Thus, while 
his service-connected disorder affects his ability to do his 
current job, which requires long periods of standing, it 
would not seem to prevent him from doing a civil occupation 
that allows him to sit.  

Referral in this instance is therefore not warranted because 
the evidence does not indicate that the service-connected 
residuals of a left knee injury have rendered the veteran's 
disability picture unusual or exceptional, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, for the reasons stated above, the Board finds 
that consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.

B.  Lumbar disc disease with history of laminectomy

The Board notes that the rating criteria for evaluating 
intervertebral disc syndrome changed in September 2002 and 
again in September 2003.  However, such changes do not affect 
the Board's consideration of the claim for entitlement to an 
initial evaluation in excess of 10 percent for lumbar disc 
disease with history of laminectomy prior to June 23, 1998, 
as the criteria for the revised Diagnostic Codes cannot be 
applied retroactively to the veteran's claim for an increased 
evaluation.  See VAOPGCPREC 3-00 (April 2000) (Board should 
apply amended regulation to rate disability for periods from 
and after the effective date of the amendment and should 
apply the prior version of the regulation to rate disability 
for any period preceding the effective date of the 
amendment).  However, these changes do affect the veteran's 
claim for an initial evaluation in excess of 20 percent as of 
June 23, 1998, which is the basis for that part of the claim 
being remanded to the RO.

Prior to June 23, 1998, an evaluation of 10 percent was 
warranted when limitation of motion of the lumbar spine was 
slight; 20 percent when limitation of motion was moderate, 
and 40 percent when limitation of motion was severe.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (1998).

Under Diagnostic Code 5293, mild intervertebral disc syndrome 
warranted a 10 percent evaluation, moderate intervertebral 
disc syndrome with recurring attacks warranted a 20 percent 
evaluation, and evidence of severe intervertebral disc 
syndrome with recurring attacks and intermittent relief 
warranted a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1998).  Evidence of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain, 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc and with little intermittent relief warranted a 60 
percent rating.  Id.  

Initially, the Board notes that it has not considered the 
criteria under Diagnostic Code 5295, which addresses 
lumbosacral strain, in considering whether an evaluation in 
excess of 10 percent is warranted for the lumbar disc disease 
with history of laminectomy.  The veteran was not diagnosed 
with lumbosacral strain either in service, nor has he been 
diagnosed with such post service.  Thus, the Board finds that 
that Diagnostic Code is not applicable to the veteran's claim 
for an increased evaluation for lumbar disc disease with 
history of laminectomy.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
initial evaluation in excess of 10 percent prior to June 23, 
1998, for lumbar disc disease with history of laminectomy.  
The reasons follow.

Service connection for lumbar disc disease with history of 
laminectomy has been granted as of May 28, 1992.  Thus, the 
Board is considering the veteran's symptomatology between May 
1992 and June 1998.  In February 1992, physical examination 
of the spine revealed mid-thoracic paraspinous tenderness and 
"some mild pain" with flexion of the lumbar spine.  The 
medical board noted that the veteran had full range of 
motion, other than the limitation of flexion.  Neurologic 
examination was "entirely unremarkable," and motor strength 
was 5/5 throughout.  Sensory examination was intact, and deep 
tendon reflexes were 2+ with downgoing toes.  

In October 1994, the veteran underwent a left hemilaminectomy 
of L5-S1 and a discectomy and foraminotomy.  It was noted in 
the hospitalization summary report that the veteran tolerated 
the procedure well and that there were no intraoperative 
complications.  In the April 1995 examination report, the 
examiner stated that the veteran had loss of normal lumbar 
curve and guarding on the right side of the back.  The 
veteran had 80 degrees of flexion, 40 degrees of extension, 
30 degrees of right and left lateral flexion, and 35 degrees 
of right and left rotation.  The examiner noted the veteran 
complained orally of pain in his low back on rotation and 
forward flexion.  The examiner determined that there was no 
neurologic involvement.  

A September 1995 letter from a private chiropractor shows 
that the veteran had presented himself in July 1995 with 
complaints of low back pain and stiffness, which was 
aggravated by walking, sitting, standing, and bending.  Dr. 
KM stated that the veteran's treatment had consisted of 
chiropractic adjustments, mechanical and/or manual traction, 
massage therapy, interferential therapy, and hydrocollator 
packs.  He noted the veteran's progress had been "extremely 
slow" and would only temporarily alleviate the symptoms.  
Dr. KM concluded that the veteran should not be working at 
all at that time and that it appeared that his condition was 
permanent in nature and caused a 7 to 10 percent permanent 
partial impairment in relation to the body as a whole.

At a December 1996 RO hearing, the veteran testified that he 
owned his own business designing and selling kitchens.  He 
stated this job had taken a toll on his back, which was 
getting worse.  He described pain going from his back down to 
his legs.  The veteran testified that he was unable to do the 
things he used to do.  

Considering the veteran's claim under Diagnostic Code 5292, 
the Board finds that the preponderance of the evidence is 
against an evaluation in excess of 10 percent for limitation 
of motion.  At the time of the February 1992 inservice 
examination, there was some mild pain with flexion; 
otherwise, range of motion was "full."  In April 1995, the 
veteran had 80 degrees of flexion, 40 degrees of extension, 
30 degrees of right and left lateral flexion, and 35 degrees 
of right and left rotation.  These ranges of motion are 
indicative of no more than slight limitation of motion of the 
lumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292.

Considering the veteran's claim for an increased evaluation 
under Diagnostic Code 5293, the Board finds that the 
preponderance of the evidence is also against an evaluation 
in excess of 10 percent for intervertebral disc syndrome.  In 
February 1992, the medical board determined that there were 
no neurological findings, and sensory examination was intact.  
Motor strength was 5/5 throughout, and lower extremity deep 
tendon reflexes were 2+ with downgoing toes.  In April 1995, 
the examiner found no evidence of neurological involvement.  
Such findings do not establish that the veteran had moderate 
intervertebral disc syndrome with recurrent attacks.  Based 
on the evidence of record, the veteran's lumbar disc disease 
with history of laminectomy was no more than 10 percent 
disabling between May 1992 and June 1998.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.

Additionally, the Board finds that a separately-assigned 
evaluation in excess of 10 percent for the lumbar spine is 
not warranted based on either actual limitation of motion or 
the functional equivalent of limitation of motion due to less 
or more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 
DeLuca, 8 Vet. App. 202.  The veteran has reported that he 
has pain in his back, which has affected his work as a 
cabinet maker.  He has stated that there are times when he 
can barely walk because of back pain.  The Board finds that a 
higher evaluation with consideration of the effects of pain 
is not in order.  The 1992 and 1994 examinations revealed 
that the veteran had almost full range of motion of his 
lumbar spine.  Findings of pain were indicated at both times, 
but the 10 percent evaluation contemplates pain.  Strength 
was reported as 5/5 throughout in 1992, which is evidence 
against a finding of weakness.  The veteran's allegations of 
pain and how it affects his work are contemplated in the 
10 percent evaluation.  See 38 C.F.R. § 4.1 (veteran's 
disability evaluation encompasses compensation for 
considerable loss of working time from exacerbations or 
illnesses).  The Board finds that the functional impairment 
described in these examination reports and by the veteran is 
indicative of no more than mild or slight functional 
impairment due to pain or any other factor, and thus no more 
than the already-assigned 10 percent evaluation is warranted.  

The veteran is competent to report his symptoms.  Although he 
has asserted that his service-connected lumbar disc disease 
with history of laminectomy is productive of a greater degree 
of impairment that justifies a higher evaluation, the medical 
findings do not support his contentions for a higher 
evaluation prior to June 23, 1998, for the reasons stated 
above.  The preponderance of the evidence is against his 
claim for an initial evaluation in excess of 10 percent for 
lumbar disc disease with history of laminectomy, and there is 
no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.

The Board finds no basis upon which to predicate assignment 
of "staged" ratings pursuant to Fenderson, supra for the 
lumbar disc disease with history of laminectomy prior to June 
23, 1998.

The Board notes that it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order for the service-connected lumbar disc 
disease with history of laminectomy.  The RO addressed this 
issue in the September 2002 supplemental statement of the 
case.  The standard for an extraschedular evaluation was laid 
out above and will not repeated herein.  

As also stated above, the Board emphasizes that the 
percentage ratings under the Schedule are representative of 
the average impairment in earning capacity resulting from 
diseases and injuries.  Under 38 C.F.R. § 4.1.  Thus, with 
this in mind, the Board finds that the veteran's symptoms 
that warrant the 10 percent evaluation for lumbar disc 
disease with history of laminectomy are clearly contemplated 
in the Schedule and that the veteran's service-connected 
disability is not exceptional nor unusual such as to preclude 
the use of the regular rating criteria.  The Board finds that 
based upon the clinical findings in the medical records and 
the veteran's testimony, prior to June 1998, his low back was 
no more than slightly or mildly disabling.

The Board is aware that the veteran has stated that he owns 
his own business making kitchen cabinets and that he has lost 
money because of his service-connected disabilities.  The 
Schedule contemplates the average impairment in earning 
capacity in civil occupations resulting from disability, and 
this does not mean that only one civil occupation is 
considered.  The veteran does not walk with an assistive 
device.  His range of motion of the lumbar spine in 1992 and 
1994 was almost full.  The Board has considered the 
chiropractor's, Dr. KM, statement that the veteran should not 
be working at all at that time (1995); however, the Board 
finds that such would still not establish a basis to grant an 
extraschedular evaluation.  Again, the reported findings in 
the medical records do not establish a low back disorder that 
is any more than mildly disabling prior to June 1998.  The 
veteran was working at that time and at the time of the 
December 1996 RO hearing.  Moreover, Dr. KM also stated that 
the veteran's back disability represented only a 7 to 10 
percent impairment in relation to the body as a whole which 
would not support his statement that the veteran should not 
be working at all.  The Board does not find that the 
veteran's service-connected lumbar disc disease with history 
of laminectomy would prevent him from working in a civil 
occupation that allows him to sit for periods of time.  

Referral in this instance is therefore not warranted because 
the evidence does not indicate that the service-connected 
lumbar disc disease with history of laminectomy has rendered 
the veteran's disability picture unusual or exceptional, 
markedly interfered with employment, or required frequent 
inpatient care as to render impractical the application of 
regular schedular standards.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, for the reasons stated above, the Board finds 
that consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.


ORDER

Entitlement to a separate 10 percent evaluation for painful 
limitation of motion in the left knee is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a left knee injury based upon instability is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for lumbar disc disease with history of laminectomy prior to 
June 23, 1998, is denied.


REMAND

The Board has determined that additional development is 
necessary for the issue of entitlement to an initial 
evaluation in excess of 20 percent for lumbar disc disease 
with history of laminectomy as of June 23, 1998.  

The Schedule for Rating Disabilities pertaining to the spine 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was amended, 
effective September 23, 2002.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002)).  This change became effective during the 
veteran's appeal and takes into account both orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities.  Additionally, the Schedule for Rating 
Disabilities pertaining to the spine changed again, effective 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 
5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243).

The last supplemental statement of the case was issued in 
September 2002.  The veteran has not been notified of either 
the September 2002 or September 2003 changes.  

The veteran was last afforded an examination in August 2002; 
however, the record does not contain a current examination 
that takes into account the new criteria established to rate 
low back pain with radiculopathy, or intervertebral disc 
syndrome, such as the total duration and of incapacitating 
episodes over the past 12 months or all orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (September 2002).  

Similarly, in light of the fact that the rating criteria for 
evaluating diseases and injuries of the spine again changed 
on September 26, 2003, the Board finds a new VA examination 
would be appropriate so that the veteran's service-connected 
lumbar disc disease with history of laminectomy can be 
properly evaluated in terms pertinent to these new criteria, 
specifically, intervertebral disc syndrome or any associated 
objective neurologic abnormalities, such as bowel or bladder 
impairment.  In addition, the record does not indicate 
whether the veteran's age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, affect his normal range of motion of the thoracolumbar 
spine.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should make arrangements for 
the veteran to be afforded an orthopedic 
and neurological examination to determine 
the severity of his lumbar disc disease 
with history of laminectomy.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  Range of motion studies 
should be accomplished and the examiner 
should indicate whether because of the 
veteran's age, body habitus, neurologic 
disease, or other factors not the result 
of disease or injury of the spine, the 
range of motion of the spine in this 
particular individual should be 
considered normal for this individual.  
The examiner is specifically requested to 
comment on the following:

(a) Has the veteran's lumbar disc disease 
with history of laminectomy caused 
incapacitating episodes during the past 
12 months?  If so, please state the 
frequency and duration of the 
incapacitating episodes.  Please note: an 
incapacitating episode is defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  

(b) Are all orthopedic and neurologic 
signs and symptoms resulting from low 
back pain with radiculopathy present 
constantly, or nearly so?

(c) Please identify all orthopedic and 
neurologic symptoms due to lumbar disc 
disease with history of laminectomy.  
Describe any associated objective 
neurologic abnormalities including but 
not limited to, bowel or bladder 
impairment.  Describe any nerve(s) 
affected, or seemingly affected by any 
nerve root compression that may be 
present.  

(d) Indicate whether the veteran has 
unfavorable ankylosis of the entire 
thoracolumbar spine or the spine as a 
whole.  Please note: for VA compensation 
purposes, unfavorable ankylosis is a 
condition in which the entire cervical 
spine, the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the reports.  The examiner should 
indicate in the report that the veteran's 
claims folder has been reviewed in 
preparing the opinions.

2.  The RO should then readjudicate the 
veteran's claim of entitlement to an 
initial evaluation in excess of 
20 percent for lumbar disc disease with 
history of laminectomy as of June 1998 
pursuant to the revised criteria for 
rating disabilities of the spine that 
took effect in both 2002 and 2003.  The 
veteran, and his representative, should 
be provided a supplemental statement of 
the case that includes all pertinent 
Diagnostic Codes for rating the 
disability at issue, including those 
effective from both September 2002 and 
September 2003.  

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



___________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



